Affirmed and Memorandum Opinion filed April 28, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01182-CR
NO. 14-10-01183-CR
NO. 14-10-01184-CR
____________
 
MICHAEL JOHN SIMON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause Nos. 1259687, 1270374,
1270375
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to three offenses: (1)
failure to register as a sex offender (cause number 1259687, appeal number
14-10-01182-CR); (2) robbery (cause number 1270374, appeal number 14-10-01183-CR),
and (3) robbery (cause number 1270375, appeal number 14-10-01184-CR).  On November
15, 2010, the trial court sentenced appellant to confinement for fifty years in
the Institutional Division of the Texas Department of Criminal Justice, in each
case, to run concurrently.  Appellant filed a timely notice of appeal in each
case.
Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  As of this date, no pro se response has been filed.
We have carefully reviewed the record in each case and
counsel’s brief and agree the appeal is wholly frivolous and without merit.
Further, we find no reversible error in the record.  We are not to address the
merits of each claim raised in an Anders brief or a pro se response when
we have determined there are no arguable grounds for review.  See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, in each case, the judgment of the trial court is
affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Seymore and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).